Order entered September 23, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01501-CR
                               No. 05-19-01502-CR
                               No. 05-19-01503-CR

                    JABRICE DAVAN ORTEGA, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 401st Judicial District Court
                           Collin County, Texas
            Trial Court Cause Nos. 401-80783-2018 Cts. I, II & III

                                     ORDER

      Before the Court is appellant’s September 22, 2020 fourth motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on or before October 23, 2020. Appellant is cautioned that

further extensions are disfavored.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE